DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “torque tool body” in the first line of the second page of the claim should read “torque-tool body” for consistency with the rest of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a geometric profile of the torque tool body being axially asymmetrical.” This is not described in the specification as originally filed. In fact, applicant’s figure 4, which depicts the geometric profile of the claimed embodiment, clearly shows 6-fold axial symmetry. That is, the torque tool body is clearly shown as having rotational axial symmetry about the central axis 12. Applicant points to this figure in the arguments to describe the claimed axial asymmetry (page 12 of response), which makes it unclear what the intended limitation is (see also 112b rejection below). If applicant intends the “axial asymmetry” to be interpreted differently from the generally accepted meaning of the term, no explanation or description of this term is provided in the original specification to support such an interpretation. Therefore, claim 1 and claims 2-18 dependent therefrom were not described in the specification as originally filed and constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a geometric profile of the torque tool body being axially asymmetrical.” It is unclear what structure this limitation is intended to impart to the claimed extractor. Claim 1 recites the torque tool body having a plurality of laterally-bracing sidewalls and at least one engagement feature, wherein the laterally bracing sidewalls are radially positioned about a rotation axis of the torque-tool body. In each of applicant’s embodiments, these sidewalls and engagement features are equally spaced around the rotational axis (see applicant’s figure 4), which provides axial symmetry (see also 112a rejection above). This makes it unclear what is intended by the claim limitation “axially asymmetrical.” Is one of the engagement features intended to be different from the others such that the tool is no longer axially symmetric? This interpretation appears to conflict with applicant’s intent. Applicant’s arguments (page 12 of response) appear to indicate that the tool is axially asymmetrical even with the equal spacing of the engagement features and sidewalls. This is inconsistent with the general meaning of the term. For the purposes of this examination, “a geometric profile of the torque tool body being axially asymmetrical” will be read as “a geometric profile of the torque-tool body lacking reflective symmetry about a diameter of the geometric profile which passes through the rotation axis,” as this is examiner’s best understanding of the asymmetry desired by applicant.
Claims 2-18 are rejected as indefinite due to their dependency upon rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec (US 4970922, previously cited) in view of Jackman (US 1798944, previously cited).
Regarding claim 1, Krivec teaches a fastener extractor device comprising: at least one shank body (21); at least one torque-tool body (22, 23), a first base (at element 24); the torque-tool body comprising a plurality of laterally-bracing sidewalls (formed by elements 30) and at least one engagement feature (25); the at least one engagement feature being an engagement cavity (shown in fig 1); each of the plurality of laterally-bracing sidewalls comprising a first lateral edge (32), a second lateral edge (33), and a bracing surface (31); wherein the bracing surface is configured to physically press against a socket fastener (as the bracing surface is an outer surface of the body designed for insertion into a socket (col 2, lines 43-46; col 3, lines 35-39), it is capable of performing the function of pressing against a socket fastener); the plurality of laterally-bracing sidewalls being radially positioned about a rotation axis of the torque-tool body (shown in fig 2; rotation axis is central to the body); the at least one engagement feature being integrated into a specific sidewall among the plurality of laterally-bracing sidewalls (each engagement feature formed directly on sidewall); the torque-tool body being terminally and concentrically connected to the shank body (fig 1); the first lateral edge being at the intersection of the engagement cavity and the bracing surface (fig 1); the first lateral edge (32) and the second lateral edge (33) being positioned opposite to each other across the bracing surface (fig 1); the at least one engagement cavity partially traversing normal and into the bracing surface of the specific sidewall such that at least one engagement tooth is formed on the bracing surface of the specific sidewall (as shown in figs 1 and 2, the engagement cavities are cut normal (radially) into the torque tool body such that the sidewalls form teeth); a length of the at least one engagement tooth being less than or equal to a length of the at least one engagement cavity (fig 2, circumferential length of tooth (W1) is less than arc length of cavity); and, a width of the at least one engagement tooth extending along the rotation axis being less than or equal to a width of the at least one engagement cavity extending along the rotation axis (fig 1; vertical width of engagement tooth bounded by corners 34, 35, 36, 37 (col 3, lines 18-29) is less than width of cavity bounded by tip 24 and end 28). 
Krivec does not teach the first lateral edge being a sharp corner or a geometric profile of the torque-tool body lacking reflective symmetry about a diameter of the geometric profile which passes through the rotation axis. Jackman teaches a fastener extractor device including a torque-tool body having first lateral edge (7) being a sharp corner (fig 5; p2, lines 40-48) such that a geometric profile of the torque-tool body lacks reflective symmetry about a diameter of the geometric profile which passes through the rotation axis (as shown in fig 5, sharp corner results in opposite teeth facing different directions, thus lacking symmetry). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the lateral edge of Krivec a sharp corner such that the geometric profile of the torque-tool body lacks reflective symmetry in order to allow the device to displace the metal of the fastener to maintain continuous engagement with the fastener as taught by Jackman (p2, lines 65-70). 
Regarding claims 4-6, Krivec, as modified, teaches all the limitations of claim 1. Krivec further teaches the bracing surface is a flat surface (fig 1 shows flat end 24; see also col 4, lines 45-47 describing they may be flat-sided); wherein the bracing surface is a concave surface (fig 1; lateral edge 32 of bracing surface is concave); and wherein the bracing surface is a convex surface (fig 1; lateral edge 33 of bracing surface is convex). 
Regarding claims 10-13, Krivec, as modified, teaches all the limitations of claim 1 as described above. Krivec further teaches the at least one engagement feature comprises a plurality of engagement features being radially positioned about the rotation axis of the torque-tool body and (shown in fig 2), each of the plurality of engagement features being integrated into a corresponding sidewall from the plurality of laterally-bracing sidewalls (each engagement feature formed directly on a sidewall 31); the torque-tool body further  comprising a second base (fig 1; at interface between elements 22 and 21), the second base being oriented perpendicular to each of the plurality of laterally-bracing sidewalls (sidewalls are vertically oriented while bases are horizontal), and the shank body (21) being adjacently connected to the second base, opposite to the first base (shown in fig 1); the first base being oriented perpendicular to each of the plurality of laterally bracing sidewalls (as shown in fig 1, the sidewalls are vertical while the first base is horizontal; also described in col 3, lines 5-10 which describes the cylindrical shape, indicating vertically oriented sidewalls) the entire cross section of the engagement cavity is parallel to the first base and the second base (cross section shown in fig 2); and the torque tool-body tapering from the second base towards the first base (as shown in fig 1).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Wright (US 6698316, previously cited).
Regarding claim 2, Krivec teaches all the elements of claim 1 as described above. Krivec further teaches the engagement cavity comprising a curved portion (26) positioned adjacent to the first lateral edge of the specific sidewall (fig 2). Krivec does not teach the engagement cavity comprising a straight portion. Wright teaches a fastener extractor device (fig 13) comprising an engagement cavity (204) wherein an entire cross section of the engagement cavity comprises a curved portion and a straight portion (as shown in fig 13), the curved portion being positioned adjacent to a first lateral edge (edge of tooth 202) of a specific sidewall, the straight portion being positioned adjacent to the curved portion opposite the first lateral edge of the specific sidewall and the straight portion extending from the curved portion to the second lateral edge of an adjacent sidewall (straight portion extends from curved portion to edge of opposite tooth 202). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the engagement cavity of Krivec to have straight and curved portions in order to shape the properly shape the tool for engaging a specific fastener as taught by Wright (col 9, lines 43-55).
Regarding claim 3, Krivec, as modified, teaches all the limitations of claim 2 as described above. Krivec further teaches the engagement cavity traversing normal and into a portion of the bracing surface of the specific sidewall without traversing into a remaining portion of the bracing surface of the specific sidewall (the remaining portion forms tooth); the remaining portion of the bracing surface of the specific sidewall being flat (described col 4, lines 45-47). Wright further teaches an arc length of the curved portion being larger than a length of the remaining portion (flat outer part of protrusion 202) of the bracing surface of the specific sidewall and less than a length of the straight portion (shown in fig 13).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Neto (US 2016/0067853, previously cited).
Regarding claim 7, Krivec teaches all the elements of claim 1 as described above. Krivec does not teach a drive head connected to the shank body. Jackman teaches a fastener extractor device including a drive head (5) terminally and concentrically connected to a shank body (fig 1, shank body below drive head 5), and a torque tool (at bottom of tool including element 6, 7, 8) body being positioned opposite to the drive head along the shank body (as shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a drive head opposite the torque tool body and concentric to the shank body of Krivec in order to provide a means for attaching a tool such a wrench for driving the device as taught by Jackman (p 2, lines 25-29). 
Krivec does not teach an external thread extending along the shank body. Neto teaches a fastener extractor device including at least one external thread (80), the external thread extending along a shank body (64), in between a torque-tool body (82) and a drive head (78), the external thread being laterally connected to the shank body (fig 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include threads along the shank body of Krivec in between the torque tool body and drive head in order to allow the extractor to threadably engage an internally threaded tubular sleeve in order to assist with the positioning of the extractor as taught by Neto ([0013]).
Regarding claims 8-9, Krivec, as modified, teaches all the limitations of claim 7 as described above. Krivec does not teach the fastener extractor including a tubular sleeve with an internal thread. Neto teaches a tubular sleeve (62), an internal thread (shown at element 68 of fig 6), the internal thread being positioned within the tubular sleeve, the internal thread extending along the tubular sleeve, the internal thread traversing into the tubular sleeve (fig 6, thread extends axially within the sleeve), the shank body being concentrically positioned within the tubular sleeve (fig 4), the internal thread being mechanically engaged to the external thread ([0051]); and a nut (hexagonal end of sleeve 62 shown in fig 6), the nut being terminally and concentrically connected to the tubular sleeve (fig 6), and the shank body being positioned within the nut (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the threaded tubular sleeve with internal thread and nut on the extractor device of Krivec in order to assist with the positioning of the extractor on the fastener as taught by Neto ([0013]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Fruhm (US 6352011, previously cited).
Regarding claim 14, Krivec as modified, teaches all the limitations of claim 1 as described above. Krivec further teaches the at least one shank body comprising a first shank body (21), the at least one torque tool body comprises a fist torque tool body (comprising elements 22, 23), the first torque tool body being terminally and concentrically connected to the first shank body (fig 1). Krivec does not teach a drive head, or a second shank body and second torque-tool body having substantially the same arrangement and structure of the first shank body and first torque-tool body. Fruhm teaches an extractor device including a drive head (14), first and second shank bodies (28, 30), and first and second torque tool bodies (24, 26), the drive head being terminally and concentrically connected to the first shank body and the second shank body (fig 1), the first shank body and second shank body being positioned opposite to each other across the drive head (fig 1); the first and second torque tool bodies being terminally and concentrically connected to the first and second shank bodies opposite the drive head (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the fastener extractor device of Krivec with a second shank body and second torque tool body arranged opposite each other across a drive head to provide the device with the capability of engaging differently sized fasteners and allowing a chuck tool to drive the tool as taught by Fruhm (col 1, lines 39-43; col 3, lines 36-41).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec, Jackman, and Fruhm as applied to claim 14 above, and further in view of Neto (US 2016/0067853, previously cited).
Regarding claim 15, Krivec, as modified, teaches all the limitations of claim 14 as described above. Krivec does not teach first or second external threads. Neto teaches a fastener extractor device including an external thread (80), the external thread extending along a shank body (64), in between a torque-tool body (82) and a drive head (78), the external thread being laterally connected to the shank body (fig 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include first and second external threads along each of the first and second shank body of Krivec (as modified by Fruhm) in between the torque tool body and drive head in order to allow the extractor to threadably engage an internally threaded tubular sleeve in order to assist with the positioning of the extractor as taught by Neto ([0013]).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Whitehead et al (US 2011/0252925, previously cited).
Regarding claim 16, Krivec teaches all the limitations of claim 1 as described above. Krivec does not teach at least one cavity transition feature or a plurality of wall-transition features. Whitehead teaches (see annotated figure below) a fastener extractor device including at least one cavity-transition feature (figs 1, 2; chamfer connecting engagement cavity and shank body), a plurality of wall-transition features (figs 1, 2; chamfer connecting sidewall and shank body); the cavity-transition feature being terminally integrated into the engagement cavity, adjacent to the shank body; and, each of the plurality of wall-transition features being terminally integrated into a corresponding laterally-bracing sidewall from the plurality of laterally-bracing sidewalls, adjacent to the shank body (see annotated fig 2 below). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include cavity-transition features and wall-transition features in the tool of Krivec in order to achieve the predictable result of providing a transition from the narrower torque tool body to integrate into the wider shank body as taught by Whitehead (shown in figs 2, 3; [0026]).
Regarding claims 17 and 18, Krivec, as modified, teaches all the limitations of claim 16 as described above. Whitehead further teaches the cavity-transition feature comprising a first feature end and a second feature end; the first feature end being positioned offset from the shank body; the second feature end being positioned adjacent to the shank body (see annotated fig 2 below); and, the cavity-transition feature tapering from the first feature end to the second feature end (shown in fig 1); and the at least one engagement cavity comprising a plurality of engagement cavities; the at least one cavity-transition feature comprising a plurality of cavity-transition features, and each of the plurality of cavity-transition features being terminally integrated into a corresponding engagement cavity from the plurality of engagement cavities, adjacent to the shank body (shown in fig 2).

    PNG
    media_image1.png
    348
    543
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 20 Sep 2022 have been fully considered but they are not persuasive. Applicant argues that Krivec teaches away from the use of a sharp tip and there is no reason to use the sharp tip of Jackman in the tool of Krivec. Examiner respectfully disagrees. Krivec and Jackman are both concerned with using a tool to engage a socketed fastener to apply torque thereto. Krivec describes engaging the fastener with a wedge fit to retain the fastener on the tool (col 3, lines 35-51). The sharp points of Jackman enhance this fit by displacing or cutting into the metal of the fastener, which helps maintain continuous engagement with the fastener (p2, lines 65-70). As these sharp corners would enhance the function of the Krivec by providing better engagement with the fastener, this modification would be obvious for a person having ordinary skill in the art. 
Applicant points to col 1, lines 40-42 of Krivec to support an argument that Krivec teaches away from the deformation of the fastener achieved by Jackman. However, this passage is in reference to achieving a poor engagement only with a tip of the fastener (col 1, lines 34-45) and does not teach away from the sharp corners of Jackman. In fact, Krivec actually describes it is desirable to increase the amount of deformation of the fastener to achieve a better wedge with the fastener, particularly when using softer materials (col 4, lines 33-37). As sharp tips would enhance this desired effect, there is clear motivation to provide the sharp tips of Jackman to the tool of Krivec.
Applicant argues that the bracing surface of Krivec is not configured to press against a socket fastener as claimed. However, the intended use and desired fastener do not limit the claimed structure of the fastener remover. As the extractor of Krivec is capable of being inserted into a socket fastener, the bracing surfaces which are on the outside of the torque-tool body are clearly capable of pressing against the fastener. While Krivec depicts a space between the bracing surface and fastener socket, it is not hard to envision using the tool with a fastener having a slightly smaller socket which would press against the bracing surfaces. This limitation does not add a significant structural limitation to define over the structure of Krivec. 
The claimed asymmetry as best understood (see 112b rejection above) is taught by the sharp corners of Jackman as detailed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar fastener extractors are cited, including US 2007/0079674, which explicitly describes axial asymmetry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723